Citation Nr: 1411504	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-26 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection an umbilical hernia.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969, to included service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for hypertension, as secondary to service-connected type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

There is no competent evidence establishing that the Veteran currently has an umbilical hernia or that such condition is related to service-connected conditions.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of an umbilical hernia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Here, complaint VCAA notice was provided in an April 2009 letter. 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, private treatment records, and a VA examination report.

As discussed above, the Veteran was notified and aware of the need to submit evidence of a current disability to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


II.  Service Connection

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records do not reflect any complaints, treatment, or diagnosis of an umbilical hernia while in service, and the Veteran does not allege he suffered from an umbilical hernia during service.  Rather, the Veteran filed a claim for "upper abdominal hernia" and noted the onset as November 2008.  He alleged that the hernia was the result of his coronary artery bypass grafting procedure.  After receipt of medical evidence showing surgery for an umbilical hernia in 2007 and surgery for an incisional hernia in 2008, the RO included both disabilities in the claim. 

The record reflects the Veteran underwent surgery for an incisional hernia in November 2008.  A May 2011 rating decision granted service connection for 
the residuals of the incisional hernia as secondary to the service-connected 
coronary artery bypass surgery, effective the date of claim for service connection.  Accordingly, the issue of service connection for the incisional hernia has been granted and is not before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Following the May 2011 rating decision, the RO issued a statement of the case (SOC) that included the issue of service connection for the umbilical hernia.  The Veteran filed a substantive appeal marking the box indicating he wanted to appeal all issues listed in the SOC, but only provided argument regarding the hypertension claim.  

Post service private treatment records reveal that the Veteran presented in July 2007 stating that he had recently noticed a gradually increasing umbilical bulge.  He underwent an umbilical hernia procedure later that month.  Private medical records also reveal that the he underwent coronary artery bypass grafting in May 2008.  A letter dated October 2008 from a private physician, Dr. Chambers, indicates that the Veteran had continued to do well from the umbilical hernia procedure.

The Veteran was afforded a VA examination in June 2009.  Upon examination, the examiner noted that the Veteran's abdomen was soft and nontender to palpation.  The examiner noted that no masses or organomegaly were seen and no obvious herniations were noted.  The examiner concluded that the umbilical hernia was already repaired and found no presence of existing herniation.  The examiner opined that the said hernia was less likely as not caused by or as a result of the Veteran's open heart surgery or service-connected conditions.

After a review of the record, the Board finds the preponderance of the competent evidence is against the claim for service connection for residuals of an umbilical hernia.  The 2009 VA examination report reflects that the examiner did not find the presence of an umbilical hernia.  Further, the medical evidence of record reflects that the Veteran has not been diagnosed or treated for residuals of an umbilical hernia during the pendency of this case.  

Moreover, the Veteran's original claim reflects he was actually claiming the incisional hernia as a result of his coronary bypass surgery; service connection has already been established for the residuals of the incisional hernia.  He has made no argument that the umbilical hernia, which was present and surgically repaired prior to his bypass surgery, is related to service or service-connected disability.  The VA examiner opined that the Veteran's hernia was not related to his surgery or service connected conditions.  There is no competent opinion even suggesting the umbilical hernia is related to his service connected conditions.  

Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for an umbilical hernia, and the claim is denied. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for residuals of an umbilical hernia is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for hypertension 

Service treatment records do not reflect any complaints, treatment, or diagnosis of hypertension while in service, and the Veteran does not allege he suffered from hypertension during service.  Rather, he alleges he suffers from hypertension that is related to his diagnosed type II diabetes mellitus.

The Veteran was afforded a VA examination in June 2009.  The examiner noted that the Veteran had been diagnosed with hypertension approximately 4 years prior, which was resolved status post open heart surgery.  The examiner concluded that the Veteran's hypertension was less likely as not caused by or a result of his service-connected diabetes.  

The Veteran submitted a note from a private physician, Dr. Cook, which was received by the RO in January 2010.  The private physician stated that the Veteran, his current patient, suffered from diabetes which preceded his diagnosis of hypertension.  He also stated that it was "well known" that diabetes could precipitate hypertension and he felt that it was entirely possible that the Veteran's hypertension was a direct result of his diabetes type II.  

Private treatment records from Dr. Cook contained in the record are dated up to November 2008.  As ongoing treatment has been indicated, such records should be requested on remand.  


Further, a review of the medical evidence shows that neither the VA examiner nor the private physician provided a rationale for their opinions.  Thus, an additional examination and opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses 
of all medical care providers, both VA and private, who treated him for hypertension, to include Dr. Cook.  After the Veteran has signed any appropriate releases, any relevant records identified that are not duplicates of those already contained in the claims folder should be requested.  If any requested records cannot be obtained, the Veteran should be notified of such. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA hypertension examination to determine whether the Veteran suffers from hypertension and if so, whether such is caused or aggravated by his service connected diabetes.  The claims folder must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies are to be performed.  

Following a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent probability or greater) caused by his service-connected type II diabetes mellitus.  The examiner should explain why or why not.  


If not caused by diabetes, the examiner should opine whether the hypertension has been permanently worsened beyond its natural progression (versus temporary exacerbations) by his service-connected type II diabetes mellitus.  The examiner should explain why or why 
not.  If the examiner determines that the Veteran's hypertension was permanently worsened beyond its natural progression (aggravated) by his service-connected diabetes mellitus, the examiner should attempt quantify the baseline level of disability prior to aggravation and 
the permanent, measurable increase in the level of hypertension as a result of aggravation by diabetes mellitus. 

A complete rationale must be provided for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


